Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regards to claim 6, please change the dependency from canceled claim 5 to claim 1.
Response to Amendment
The amendment filed 04/15/2021 was entered. 
Response to Arguments
Applicant’s arguments, see Remarks pages 6 - 8, filed 04/15/2021 with respect to the newly amended independent claims have been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1 – 4, 6, 7, 9 and 12 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 21 and 22, the prior art fails to expressly disclose or render obvious a dosimeter or dosimeter system comprising a scintillator formed of a CE-activated lithium aluminosilicate gloss power and position on the silicon photomultiplier, specifically; wherein the scintillator comprises a glue distributed 
The prior art on record fails to teach a dosimeter including a scintillator with a glue distributed throughout the Ce-activated lithium aluminosilicate glass powder to secure particles together and to a silicon photomultiplier. There is nothing that would lead one of ordinary skill in the art to an improved (solid) scintillator constructed from a powder with a glue binder, either alone or in combination. This is important because the claimed invention provides for more efficient light transfer between the scintillator and the silicon photomultiplier by eliminating an additional layer of glue between the scintillator and silicon photomultiplier elements. Further, the claimed invention enables the dimensions of the scintillator to be very small that reduce the travel time and light loss of light photons, as well as reduced reflections on the walls of the scintillator (See, inter alia, paragraph [0041] of the application as filed). As such, applicants claimed invention provides a novel and nonobviousness improvement over the prior art of record and is therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884